Citation Nr: 1019452	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD) with a depressive disorder, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1974 and from February 1978 to January 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that, during pendency of the Veteran's 
appeal, he has also raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Recently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for TDIU can be inferred as part of the 
original claim for a higher increased rating in certain 
circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The current appeal, however, differs, from the circumstances 
set forth in Rice.  Here, by a December 2008 rating action, 
the RO denied the issue of entitlement to a TDIU.  Then, in 
January 2009, the Veteran filed a formal claim for TDIU.  As 
this claim is still pending, the Board declines to apply Rice 
and take jurisdiction over a TDIU claim.  Rather, the Board 
REFERS the Veteran's TDIU claim to the agency of original 
jurisdiction for further action.  


FINDINGS OF FACT

1.  The Veteran's PTSD with a depressive disorder is 
manifested by severe and constant anxiety, depression, 
suicidal and homicidal thoughts, fear of crowds, the 
inability to adapt to social situations, very few friends, an 
inability to deal with stress and changing situations, poor 
sleep, flashbacks, nightmares, night sweats, near continuous 
paranoia, fair impulse control, fair to borderline insight 
and judgement, and irritability.  

2.  However, the Veteran's PTSD with a depressive disorder 
has not been shown to be manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name; or a persistent danger of hurting 
self or others.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
service-connected PTSD with a depressive disorder, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Codes (DCs) 9411 & 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2005 
pertaining to his claim to reopen the claim for service 
connection for PTSD.  Another letter was sent in March 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The March 2006 letter 
informed the Veteran of what evidence was required to 
substantiate the claim for service connection and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The March 2006 letter also included the notice provision 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Further, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in the current appeal (as to the downstream issue of 
the rating initially assigned to the now service-connected 
PTSD with a depressive disorder) has been satisfied.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met.  

Rather, under these circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  Here, the record shows that the Veteran 
has been provided with various communications [including the 
notice of the March 2007 rating decision, the July 2007 
statement of the case (SOC), and the November 2008 and March 
2009 supplemental statements of the case] that contain notice 
of VA's rating criteria, his appellate rights, a summary of 
relevant evidence, citations to applicable law, and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration (SSA) 
records, and VA medical records.  

The Veteran underwent pertinent VA examinations in February 
2007 and April 2008.  The Board finds that these VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's prior medical 
history, his assertions, and his current complaints and 
because they describe the Veteran's service-connected 
psychiatric disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the Veteran in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that an increased evaluation for PTSD 
with a depressive disorder is warranted.  Ratings for 
service-connected disabilities are determined by comparing 
the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, a veteran timely appealed the rating 
initially assigned to the service-connected disability, the 
Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Here, the Veteran's service-connected PTSD with depressive 
disorder is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DCs 9411 and 9434.  A 50 percent rating 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.   

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Here, after reviewing all the evidence of record, the Board 
finds that the Veteran is entitled to an increased rating for 
his service-connected PTSD with a depressive disorder.  The 
evidence depicting the Veteran's psychiatric symptoms during 
the appellate period consist of VA treatment records, SSA 
records, VA Compensation and Pension Examinations, as well as 
the Veteran's statements.  

Specifically, in the initial VA Compensation and Pension 
Examination for PTSD in February 2007, the Veteran indicated 
that he had depression and anxiety.  He had poor sleep with 
night sweats.  He was easily angered.  He did not like to be 
around people or strangers.  During the interview he 
maintained good eye contact and posture.  He had normal range 
of psychomotor behavior.  He was noticeably anxious during 
the interview.  He became angry with the examiner's questions 
and became hostile and loud.  He also became tearful and 
walked out of the interview indicating that he wanted to be 
left alone and be in his own house.  The interview ended, and 
the examiner called the Veteran and completed the examination 
over the phone three days later.  The Veteran's speech was 
clear, coherent and goal directed with normal cadence.  He 
indicated that he had suicidal thoughts and did not care if 
he died.  He also indicated that he has had homicidal 
thoughts.  He denied auditory or visual hallucinations.  He 
had paranoid ideation and felt people were watching him and 
out to get him.  He was oriented.  His concentration and 
attention were fair to good.  Memory was grossly intact and 
intelligence seemed average.  Insight and judgment were fair 
to borderline.  The examiner assigned a GAF ranging from 
55 to 58.  

In an April 2008 VA Compensation and Pension Examination, the 
Veteran's speech was clear and discernable.  His eye contact 
was good.  His mood and affect were appropriate and congruent 
during the examination.  He was cooperative and agreeable.  
He was oriented.  He reported that he was short tempered and 
irritable and that at times he does not want to do anything 
and does not care about anything.  He also had previously 
experienced thoughts of suicide.  He had decreased appetite 
and lost approximately 30 pounds in the previous year.  He 
had poor sleep and experienced nightmares.  He had few 
friends and would rarely go out.  During the examination, he 
denied delusions or hallucinations.  The examiner assigned a 
GAF of 55.  

At an October 2008 VA outpatient treatment session, the 
Veteran appeared restless, anxious, and very talkative.  He 
reported that he was irritable.  He felt paranoid most of the 
time and was unable to be in crowded places.  He described 
sleep disturbance and he slept with his gun close to him.  
His speech was somewhat tangential and had some flight of 
ideas.  He was angry at times and depressed at times and then 
he would be smiling.  He reported mood swings that caused him 
to worry.  During the session, the Veteran had fair personal 
hygiene and grooming.  His speech was clear and coherent and 
relative, but he was talkative and anxious with a rapid 
voice.  His mood during the session was anxious, irritable 
and labial at times.  His affect was appropriate to his mood.  
He denied any visual or auditory hallucinations or any 
suicidal or homicidal thoughts but reported feeling paranoid.  
His insight was fair and judgement was fair.  He also had 
fair impulse control.  He was assigned a GAF of 50.  

The Board notes that the remaining VA treatment notes of 
record were also reviewed and they are consistent with the 
most recent note in October 2008.  They indicated severe 
anxiety and irritability as well as severe flashbacks and 
nightmares.  The GAF scores ranged from 50-57.  Further, the 
records received from SSA include the VA treatment notes as 
well as statements from the Veteran showing his reluctance to 
go to social events or leave the house.  Those documents also 
revealed the Veteran's inability to deal with stress or 
change in routine.  

Affording the Veteran the benefit of the doubt, the Board 
finds that he is entitled to a 70 percent evaluation for his 
service-connected PTSD with a depressive disorder.  The 
foregoing evidence shows that the Veteran has severe and 
constant anxiety as well as depression.  He has also had 
suicidal and homicidal thoughts.  Clearly, the Veteran has 
occupational and social impairment.  Further the GAF scores 
repeatedly reached 50, which illustrate serious symptoms of 
PTSD.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32-which stipulates that a GAF 
score ranging from 41-50 reflects "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)").  

In addition, the Veteran has had deficiencies in social 
relations, as evidenced by his being uncomfortable out side 
of his home and in crowded places.  He also had very few 
friends, and would only be comfortable around his immediate 
family.  He indicated that he could not work due to his 
inability to deal with stress and changing schedules.  He 
also had poor sleep, flashbacks, nightmares and night sweats.  
Further, he was continually paranoid with fair impulse 
control and fair to borderline insight and judgement.  The 
Board also pays particular attention to the fact that the 
Veteran became angry and irritated and was initially unable 
to complete the February 2007 VA examination.  Also, the 
Veteran had tangential speech and flight of ideas during the 
VA examination.  

Based on this evidentiary posture, the Board finds that the 
Veteran has serious impairment in both social and 
occupational realms as a result of his service-connected PTSD 
with a depressive disorder.  Consequently, the Board 
concludes that a 70 percent evaluation, for this disability, 
is warranted.  38 C.F.R. § 4.130, DCs 9411 and 9434.  

However, the Board also finds that the Veteran is not 
entitled to a 100 percent evaluation for his 
service-connected PTSD with a depressive disorder.  
Specifically, he has not exhibited gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene) and has 
not demonstrated disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name; or 
a persistent danger of hurting self or others.  Id.  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The record contains 
no evidence demonstrating the Veteran is entitled to an 
evaluation in excess of 70 percent for his PTSD with a 
depressive disorder at any point during the current appeal 
period.  Therefore, staged ratings are not appropriate.  See 
Hart, supra.

In reaching the conclusion that an initial rating of 
70 percent, but no higher, is warranted for the 
service-connected PTSD with a depressive disorder, the Board 
has considered the Veteran's assertions regarding his 
psychiatric symptomatology.  Indeed, the Veteran is competent 
to discuss the symptoms that he experiences as a result of 
this service-connected disability.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Importantly, however, the Board finds that the multiple 
psychiatric evaluations that the Veteran has undergone during 
the current appeal adequately portray the nature and extent 
of this service-connected disability and address the rating 
criteria for this disorder.  Thus, the Board finds the 
information and evidence elicited at these evaluations to be 
more probative than the Veteran's assertions pertaining to an 
increase in his psychiatric symptomatology.  

Further, to the extent that the Veteran's service-connected 
disability affects his employment, such has been contemplated 
in the 70 percent schedular evaluation awarded by this 
decision.  The evidence does not reflect that his PTSD with a 
depressive disorder has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although a VA 
examiner opined that the Veteran was unemployable, the basis 
for that conclusion was the Veteran's physical and 
psychological limitations.  Hence, at this time, referral to 
the agency of original jurisdiction for consideration of the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (2009) is not warranted.  


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected PTSD with a depressive disorder is granted, 
subject to the regulations governing the award of monetary 
benefits.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


